DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11, 13-20, 23, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 2019/0182827 A1), hereinafter “Wang” in view of Bang et al. (WO-2020222443-A1), hereinafter “Bang”.
Claims 1 and 13:
Regarding claim 1, Wang discloses ‘an apparatus for wireless communication at a transmitting device’ (Wang: Fig.6; [0037] “As shown in FIG. 6, apparatus, at a first node, comprising: a transmitter, operative to transmit control channels and/or user shared channels to a second node”), comprising: ‘a memory; and at least one processor coupled to the memory’ (Wang: Fig. 11 shows memory 1102 and processor 1101 coupled to the memory) and configured to:
‘encode coordination information for sidelink resources in a first transport block’ (Wang: Clm.6, “initial transmission of a transport block or control channel “; see Fig.6; encoding of information is implied; coordination information is for communication of control information);
‘encode data in a second transport block’ (Wang: Fig.6 shows transmission of data transport block; encoding is implied); and
Wang, though teaches about transmission of control/coordination information and data as discussed above, it fails to teach that both of the coordination information and data are transmitted using sidelink shared channel (PSSCH). Wang teaches transmission of control information through PSCCH (see Wang: [0003]).
Bang in a similar scenario uses PSSCH for transmission of control signaling that is transmitted through MAC-CE, “FIG. 20 shows when CSI information is transmitted using MAC CE transmitted by PSSCH (that is, SL-SCH is included without other data in the PSSCH, and MAC CE to which CSI is mapped may be included in the SL-SCH)” (Pg. 36).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure by Bang and use coordination information to be transmitted through PSSCH motivated by use of different encoding schemes and come up with the claimed invention motivated by use piggybacking, as stated by Bang, “piggybacking CSI information to a PSSCH (that is, when it is encoded and mapped using a channel coding method different from that of SL-SCH)”.

Claim 13 is for a method performed by apparatus of claim 1. Claim is change in category with respect to claim 1. Claim elements are discussed above in claim 1.
Claim is rejected based on rejection of claim 1.

Claims 2 and 14:
Regarding claim 2, combination of Wang and Bang teaches the apparatus of claim 1 (discussed above), ‘wherein the coordination information is included in a medium access control-control element (MAC-CE) on the PSSCH’ (discussed above in claim 1, as per disclosure of Bang, MAC-CE included in PSSCH).
Claim 14 is for a method performed by apparatus of claim 2. Claim is change in category with respect to claim 2. Claim elements are discussed above in claim 2.
Claim is rejected based on rejection of claim 2.

Claims 3 and 15:
Regarding claim 3, combination of Wang and Bang teaches the apparatus of claim 1 (discussed above), wherein the at least one processor is further configured to:
‘transmit a second transmission on the PSSCH, the second transmission comprising a third transport block including updated coordination information and a retransmission of the second transport block’ (Wang: Fig. 6 shows retransmission of the second transport block).
Claim 15 is for a method performed by apparatus of claim 3. Claim is change in category with respect to claim 3. Claim elements are discussed above in claim 3.
Claim is rejected based on rejection of claim 3.

Claims 4 and 16:
Regarding claim 4, combination of Wang and Bang teaches the apparatus of claim 1 (discussed above),  ‘wherein the first transport block and the second transport block are transmitted on different orthogonal frequency division multiplexing (OFDM) symbols of the first transmission’ (Wang: Fig. 6 illustrates first transmission block (SA) and the data transport block separated in time, implying different OFDM symbols).
Claim 16 is for a method performed by apparatus of claim 4. Claim is change in category with respect to claim 4. Claim elements are discussed above in claim 4.
Claim is rejected based on rejection of claim 4.

Claims 5 and 17:
Regarding claim 5, combination of Wang and Bang teaches the apparatus of claim 1 (discussed above), ‘wherein the first transport block and the second transport block are transmitted on different physical resource blocks of the first transmission’ (Wang: Fig.6 illustrates separation of the SA information and data transport blocks separated in frequency, implying different physical resource block used for transmission).
Claim 17 is for a method performed by apparatus of claim 5. Claim is change in category with respect to claim 5. Claim elements are discussed above in claim 5.
Claim is rejected based on rejection of claim 5.

Claims 6 and 18:
Regarding claim 6, combination of Wang and Bang teaches the apparatus of claim 1 (discussed above), ‘wherein the first transport block and the second transport block are separated based on both time division multiplexing (TDM) and frequency division multiplexing (FDM) in the first transmission’ (Wang: Fig.6; implied by the separation of first transport block and the second transport block in the first transmission).
Claim 18 is for a method performed by apparatus of claim 6. Claim is change in category with respect to claim 6. Claim elements are discussed above in claim 6.
Claim is rejected based on rejection of claim 6.

Claims 7 and 19:
Regarding claim 7, combination of Wang and Bang teaches the apparatus of claim 1 (discussed above). 
Combination of Wang and Bang does not specifically teaches, ‘wherein the first transport block is transmitted on a first layer and the second transport block is transmitted on a second layer’.
Pg.13 of Bang discloses ‘spatial multiplexing’, “Rank Indicator (RI): The number of spatial layers that the UE can receive in the current channel state”.
Though not expressly taught by the prior art, a person of ordinary skill may be motivated before the effective filing date of the claimed invention, to use spatial multiplexing of first transport block and the second resource block to ensure reduction of interference by use of orthogonality property of spatial multiplexing or use of spatial layers.
Claim 19 is for a method performed by apparatus of claim 7. Claim is change in category with respect to claim 7. Claim elements are discussed above in claim 7.
Claim is rejected based on rejection of claim 7.

Claims 8 and 20:
Regarding claim 8, combination of Wang and Bang teaches the apparatus of claim 1 (discussed above), ‘wherein the first layer and the second layer are transmitted using orthogonal antenna ports’ (implied by disclosure in Bang: Pg.11, “signals from each antenna port are classified by orthogonal codes”).
Claim 20 is for a method performed by apparatus of claim 8. Claim is change in category with respect to claim 8. Claim elements are discussed above in claim 8.
Claim is rejected based on rejection of claim 8.

Claims 11 and 23:
Regarding claim 11, combination of Wang and Bang teaches the apparatus of claim 1 (discussed above),  ‘wherein the at least one processor is further configured to: transmit sidelink control information (SCI) including an indication of a presence of the first layer’ (Wang: Fig. 4; [0039]).
Claim 23 is for a method performed by apparatus of claim 11. Claim is change in category with respect to claim 11. Claim elements are discussed above in claim 11.
Claim is rejected based on rejection of claim 11.

Claims 25 and 28:
Regarding 25, Wamg teaches an apparatus for wireless communication at a receiving device (Wang: Fig. 3, RX UE). 
The functions performed by the receiving apparatus is complementary to the method of apparatus of claim 1. Claim elements are discussed above in claim 1. Existence of a memory; and at least one processor coupled to the memory and configured to, is implied.
Claim 28 is for a method performed by apparatus of claim 25. Claim is change in category with respect to claim 25. Claim elements are discussed above in claim 25.
Claim is rejected based on rejection of claim 25.

Claims 26 and 29:
Regarding 26, Wang teaches an apparatus for wireless communication at a receiving device (discussed above in claim 25), ‘wherein the at least one processor is further configured to:
receive a second transmission on the PSSCH, the second transmission comprising a third transport block including updated coordination information and a retransmission of the second transport block; and
perform hybrid automatic repeat request (HARQ) combining of the second transport block from the first transmission and the retransmission of the second transport block from the second transmission’ (Wang teaches retransmission as seen in Fig.6 e.g.; Bang discloses retransmission based on HARQ, “Frequency resource location of initial transmission and retransmission: Bitfield indicating the frequency domain location of the PSSCH corresponding to the initial transmission or retransmission of the scheduled PSSCH” (Pg. 33)).
Claim 29 is for a method performed by apparatus of claim 26. Claim is change in category with respect to claim 26. Claim elements are discussed above in claim 26.
Claim is rejected based on rejection of claim 26.

Claims 27 and 30:
Regarding 27, Wang teaches an apparatus for wireless communication at a receiving device (discussed above in claim 25),  wherein the first transport block and the second transport block are received based on time division multiplexing (TDM), frequency division multiplexing (FDM), or a combination of both TDM and FDM in the first transmission (Wang: Fig.6 illustrates both time division and frequency division multiplexing).
Claim 30 is for a method performed by apparatus of claim 27. Claim is change in category with respect to claim 27. Claim elements are discussed above in claim 27.
Claim is rejected based on rejection of claim 27.

Claims 9-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Wang and Bang as applied to claim 7 above, and further in view of Guo et al. (US 2020/0228247 A1), hereinafter “Guo”.
Claims 9 and 21:
Regarding claim 9, combination of Wang and Bang teaches the apparatus of claim 1 (discussed above), wherein the at least one processor is further configured to: use a lower power to transmit the first transport block comprising the coordination information on the first layer than to transmit the second transport block comprising the data on the second layer. 
Combination of Wang and Bang however fails to expressly teach, ‘wherein the at least one processor is further configured to: use a lower power to transmit the first transport block comprising the coordination information on the first layer than to transmit the second transport block comprising the data on the second layer’.
Guo teaches about power control of PSSCH. Fig. 11 discloses power control of the control layer and Fig. 12 discloses power control for PSSCH. They may be different, based on their transmission in different layers. Guo discloses transmission power in [0174] –[0176] that depends on energy per resource element EPRE. 
It would have been obvious to one of ordinary skill in the art to combine disclosure in Guo with that of combination of Wang and Bang and come up with the claimed invention motivated by use of necessary power and because the first block uses less resource element (control signal) than the data block, lower power to use for the first transport block compared to the second transport block.
Claim 21 is for a method performed by apparatus of claim 9. Claim is change in category with respect to claim 9. Claim elements are discussed above in claim 9.
Claim is rejected based on rejection of claim 9.
Claims 10 and 22:
Regarding claim 10, combination of Wang and Bang teaches the apparatus of claim 7 (discussed above),  ‘wherein the first transport block comprises coordination information that is transmitted using a lower code rate than the second transport block’ (Guo: [0249] discloses relationship between MCS and power and “where the parameter Δ adjusts a transmission power according to the MCS level of the PSSCH transmission sidelink. In general, the larger the MCS, the larger the value of Δ”,  and  larger Δ corresponds to larger transmission power).
Claim 22 is for a method performed by apparatus of claim 10. Claim is change in category with respect to claim 10. Claim elements are discussed above in claim 10.
Claim is rejected based on rejection of claim 10.

Allowable Subject Matter
Claims 12 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2022/0191847 A1 teaches an operation method of a sidelink reception terminal in a wireless communication system, and transmitting feedbacks for PSSCH.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462